Citation Nr: 1623851	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  12-02 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 

3. Entitlement to service connection for a bilateral ear disorder, to include otitis media. 

4. Entitlement to service connection for a gastrointestinal disorder, claimed as gastroenteritis. 

5.  Entitlement to service connection for a bilateral leg disorder, claimed as muscle pains and numbness of the legs.  

6. Entitlement to an initial compensable evaluation for residuals of a fractured coccyx. 

7. Entitlement to an initial evaluation in excess of 10 percent prior to June 7, 2010, and in excess of 30 percent thereafter for bilateral pes planus and plantar fasciitis.

8. Entitlement to an increased evaluation in excess of 10 percent for a lumbar spine disability. 


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1972 to November 1984 and from September 1988 to May 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 and September 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.

The claims were remanded in October 2014 and November 2015 for additional development.  Supplemental Statements of the Case were issued in February 2015 and February 2016.  

The Board notes that a February 2015 rating decision granted service connection for bilateral lower extremity radiculopathy of the femoral and sciatic nerves.  Since the information of record indicates that the Veteran has not yet filed a NOD contesting either the effective dates or the levels of compensation assigned following the grants of service connection, these issues are not a part of the current appeal.  See Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

The issue of entitlement to service connection for a bilateral leg disorder, claimed as muscle pains and numbness of the legs addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence of record shows that the Veteran's bilateral hearing loss was not manifested during, or as a result of, active military service.

2.  The most probative evidence of record shows that the Veteran's tinnitus was not manifested during, or as a result of, active military service.

3.  There is no competent and credible evidence establishing that the Veteran currently has a bilateral ear disorder, to include otitis media.

4.  There is no competent and credible evidence establishing that the Veteran currently has a gastrointestinal disorder, claimed as gastroenteritis.

5.  The service-connected residuals of a fractured coccyx are not shown to not be manifested by pain in the area of the tailbone.  

6.  Prior to November 25, 2014, the Veteran's bilateral pes planus with plantar fascitis was severe, and was manifested by objective evidence of marked deformity, pain on use, and characteristic callosities.

7.  Since November 25, 2014, the Veteran's bilateral pes planus with plantar fascitis is pronounced; it has been manifested by marked pronation and deformity not improved by orthopedic shoes or appliances as well as pain on use and characteristic callosities.

8.  The Veteran's lumbar spine disability has been manifested by flexion to 90 degrees, as well as objective manifestations of pain and localized tenderness; the Veteran's pain caused weakened movement, interference with sitting, and interference with standing. 



CONCLUSIONS OF LAW

1.  The criteria establishing entitlement to service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria establishing entitlement to service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015). 

3.  The criteria establishing entitlement to service connection for bilateral ear disorder, to include otitis media are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015). 

4.  The criteria establishing entitlement to service connection for a gastrointestinal disorder, claimed as gastroenteritis are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015). 

5.  The criteria for the assignment of an initial compensable rating for the service-connected residuals of a fractured coccyx are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5298 (2015).

6.  Prior to November 25, 2014, the criteria for an initial assignment of a rating of 30 percent, but no higher, for bilateral pes planus have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2015). 

7.  Since November 25, 2014, the criteria for an initial assignment of a rating of 50 percent, but no higher, for bilateral pes planus have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2015). 

8.  The criteria for a rating in excess of 10 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5239 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA's duty to notify was satisfied by letters in June 2008, December 2009, and March 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As stated in the Introduction, the claim was remanded in October 2014 and November 2015.  The AOJ substantially completed all development ordered by the Board, and adjudication may proceed.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As instructed by the Board, the AOJ provided VA examinations in November 2014 and private treatment records were obtained in January 2016.  

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA and private treatment records, reports of VA examination, and the statements from the Veteran, and the hearing transcript.  

Further, as noted above, the Veteran has been medically evaluated in conjunction with his claims of service connection and increased ratings in June 2010 and November 2014.  The Board notes that the VA examiners correctly recited the Veteran's pertinent medical history and examined the Veteran's disabilities.  It is thus clear that the examiners had the information required to properly consider the relevant inquiries.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As is discussed below, the medical opinions are considered adequate for adjudication purposes as they were based on consideration of the Veteran's medical history and describe the relevant disabilities in sufficient detail to enable the Board to reach a fully informed decision, and are supported by a rationale.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).  

In order to establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service (i.e., the nexus requirement).  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a). 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent. If service connection is established by continuity of symptomatology, there must be competent evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).   Mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

a. Bilateral Hearing Loss and Tinnitus

The Veteran seeks entitlement to service connection for hearing loss and tinnitus.  The Veteran contends that he developed the conditions as a result of his period of service.  

The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was that of an aviation ordinance technician.  Noise exposure is consistent with the duties associated with that MOS.  As such, in-service noise exposure is substantiated.  

The determination of whether a veteran has a hearing loss "disability" is governed by 38 C.F.R. § 3.385, which reads that hearing loss will be considered to be a disability (for VA purposes) when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2015). 

The Veteran's service treatment records do not show that he complained of or was diagnosed with bilateral hearing loss during service.  The Veteran underwent several audiograms during service, and his pure tone threshold levels, in decibels, were as follows:




HERTZ


Aug. 1972
500
1000
2000
3000
4000
RIGHT
25
15
10
--
15
LEFT
25
20
15
--
10




HERTZ


Sep. 1976
500
1000
2000
3000
4000
RIGHT
10
10
10
10
15
LEFT
10
5
10
15
10




HERTZ


Aug. 1977
500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
15
5
5
10
5




HERTZ


Oct. 1978
500
1000
2000
3000
4000
RIGHT
5
5
0
10
0
LEFT
0
0
0
10
5




HERTZ


Jan. 1980
500
1000
2000
3000
4000
RIGHT
0
0
0
10
5
LEFT
5
5
0
10
5




HERTZ


Aug. 1984
500
1000
2000
3000
4000
RIGHT
0
0
0
5
0
LEFT
0
0
0
5
0




HERTZ


Jan. 1995
500
1000
2000
3000
4000
RIGHT
5
10
10
15
5
LEFT
5
5
5
15
15

In January 1995, at separation, the Veteran denied a history of hearing loss and ear, nose, or throat trouble; during the separation examination, the examiner found that the ears were normal.   

The Veteran was provided a VA examination in November 2008.  The Veteran's pure tone threshold levels, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
20
20
LEFT
10
10
5
15
15

The Veteran had a speech recognition score of 96 in the right ear and 100 in the left ear.  The Veteran denied tinnitus.  The examiner found that there was no hearing loss present.  

The Veteran was provided a VA examination in November 2014.  The Veteran's pure tone threshold levels, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
25
25
LEFT
20
15
25
25
30
 
The Veteran had a speech recognition score of 100 percent in both ears.  The examiner diagnosed the Veteran with sensorineural hearing loss in the frequency range of 6000 Hz in both ears and in the frequency range of 500-4000 Hz in the left ear.  The examiner opined that it is not at least as likely as not that the Veteran's hearing loss was caused by or a result of an event in military service.  The examiner noted that the comparison of the frequency-specific thresholds at induction dated August 1972 with the thresholds at the January 1995 separation examination revealed no significant changes in thresholds, and no shift was suggestive of hearing changes due to noise.  The examiner noted the elevated threshold in August 1984 at 6000 Hz.  The examiner noted that this is often associated with an artifactual elevation due to poor headphone placement.  The examiner noted that the Veteran's next hearing test, as well as subsequent hearing tests, showed that the Veteran's hearing returned to normal limits.  The examiner noted that the Institute of Medicine states that there is insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  The panel concluded that based on their current understanding of auditory physiology a prolonged delay in the onset of noise-induced hearing loss was "unlikely."  Based on the evidence, the examiner opined that there was no evidence on which to conclude that the Veteran's current hearing loss was caused by or a result of the Veteran's military service including noise exposure.   

Regarding the Veteran's claim of entitlement to service connection for tinnitus, the Veteran reported that his tinnitus had begun ten to fifteen years ago.  The examiner opined that it was less likely than not that the Veteran's tinnitus is less likely than not caused by or a result of military noise exposure.  The examiner provided a rationale that when there are no changes in hearing attributable to noise from a specific episode or period of exposure it is less likely that tinnitus is due to that exposure.  The examiner cited a medical treatise supporting this finding.  The examiner noted that there was no evidence of a diagnosis or complaints of tinnitus while on active duty.  The examiner also noted that the Veteran specifically denied the presence of tinnitus during a November 2008 examination.   

As an initial matter, the Board places great probative weight on the November 2014 VA examiner's examination report and opinion regarding the Veteran's bilateral hearing loss and tinnitus.  The examiner is an audiologist who possesses the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The VA examiner's opinion rested on more than the indication that the Veteran's hearing was normal during service and after separation; in addition, he provided an adequate rationale in determining that the Veteran's bilateral hearing loss and tinnitus were less likely as not caused by noise exposure he had in service.  The opinion was based, at least in part, on examination and interview of the Veteran.  Additionally, the VA examination report expressly demonstrates the examiner's review of the Veteran's medical history, both during service and after separation.  The November 2014 VA examiner also explained that the medical literature did not credibly support a theory of delayed-onset hearing loss resulting from acoustic trauma, and he cited a medical treatise in support of his rationale.  Additionally, the November 2014 examiner considered and addressed the Veteran's lay contention concerning his complaints of hearing loss and tinnitus.  Given the above, it is clear that the examiner took into consideration all relevant factors in giving the opinion and supporting rationale.  

The Board has conceded the Veteran's noise exposure during service.  In Reeves v. Shinseki, 682 F.3d 988, 999 (2012), the Federal Circuit noted that in a case in which the Board only recognized that the Veteran sustained acoustic trauma, the Federal Circuit maintained that simply because the Board accepted the fact that the Veteran suffered acoustic trauma in service did not mean that it was not required to apply the section 1154(b) presumption to the separate issue of whether he suffered hearing loss while on active duty.  While the record clearly shows the Veteran had in-service noise exposure, there is clear and convincing evidence that the Veteran did not have hearing loss or tinnitus in service where official records show no hearing impairment on audiogram and no complaints of hearing loss and tinnitus on reports of medical history during active duty service.  

The Board notes that the only other contrary opinion of record comes from the Veteran himself, who maintains that his hearing loss and tinnitus are related to his period of active service.  The Board acknowledges that it is within the realm of common medical knowledge that exposure to loud noises may cause hearing loss.  Therefore, the Veteran's lay opinion could possibly be sufficient to serve as the required nexus for his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (explaining that lay evidence may be sufficient to establish the nexus element).  However, in this case, the evidence demonstrates that there was a gap in time between the Veteran's exposure to loud noises in service and the initial manifestation of his sensorineural hearing loss and tinnitus.  In such a circumstance, other potential causes of his sensorineural hearing loss and tinnitus must be considered.  Significantly, determining the precise etiology of the Veteran's hearing loss and tinnitus is not a simple question, as there are conceivably multiple potential etiologies of the Veteran's sensorineural hearing loss and tinnitus.  Ascertaining the etiology of hearing loss and tinnitus involves considering multiple factors and knowledge of how those factors interact with the mechanics of human hearing.  In this case, the facts are complex enough that the Veteran's intuition about the cause of his hearing loss and tinnitus is not sufficient to outweigh the opinion of the expert that carefully considered the specific facts of this case.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.")  Thus, the Board finds that the Veteran's opinion is not entitled to significant weight as compared to the November 2014 VA opinion.  The Board reiterates that the Veteran's service treatment records are negative for any bilateral hearing loss or tinnitus symptoms during service, to include the hearing examinations that were administered during his period of active duty.  Indeed, on each examination during service, the Veteran denied having any hearing loss or ear trouble; the Veteran's ears were normal throughout service.  The Veteran's statements regarding his lack of hearing loss symptoms during service are highly probative as they were made contemporaneous with his service and therefore are inherently more reliable in regard to the state of the Veteran's condition.  Moreover, there is no credible lay evidence of continuous symptoms ever since service as the Veteran continued to have normal hearing in the years following his separation.  

Additionally, though sensorineural hearing loss is considered a chronic disease for VA purposes, bilateral sensorineural hearing loss was not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  Therefore, service connection for bilateral hearing loss is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.      

The Board finds that the preponderance of the evidence indicates that the Veteran did not have a bilateral hearing loss disability or tinnitus in service; and there is no credible evidence indicating his bilateral hearing loss manifested to a compensable degree within a year following discharge.  The weight of the competent and credible evidence does not show the Veteran's bilateral hearing loss or tinnitus is related to his period of service.  Accordingly, service connection is not warranted for bilateral hearing loss or tinnitus on any basis.  

In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

b.  Bilateral Ear Disorder 

The Veteran seeks service connection for a bilateral ear disorder, to include otitis media. 

The Veteran's service treatment records show that the Veteran was seen for external otitis in July 1977.  During each of the in-service clinical examinations, the Veteran's ears were normal.  In January 1995, at separation, the Veteran denied a history of hearing loss and ear, nose, or throat trouble; during the separation examination, the Veteran's ears were normal

The Veteran was provided a VA examination for his claim of entitlement to service connection for a bilateral ear disorder, to include otitis media, in November 2014.  The examiner noted that the Veteran was not and had never been diagnosed with a peripheral vestibular condition.  There were no findings, sings, or symptoms attributable to chronic ear infection, inflammation, cholesteatoma or any other diagnosis.  The Veteran did not have benign neoplasm of the ear that caused impairment of function.  There was no history of surgical treatment for any ear condition.  The physical examination of the external ear, ear canal, tympanic membrane, and gait were all normal.  The Romberg test, Dix Hallpike test, and limb coordination test were not performed.  There were no other pertinent physical findings, complications, conditions, signs or symptoms related to the ears.  The examiner found no diagnosis of any ear condition.  

Service connection presupposes a current diagnosis of the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of the claim).  The objective evidence of record does not show any disability of the bilateral ears.  To the extent that the Veteran has reported symptoms related to his bilateral ears, this has not been associated with any disability.  Accordingly, in the absence of competent and credible evidence of a current bilateral ear disorder during the period of the claim, service connection is not warranted on any basis and must be denied. 

In sum, the preponderance of the evidence is against a finding of a current bilateral ear disorder, to include otitis media.  In the absence of evidence of a current disability, the claim must fail.  Brammer, 3 Vet. App. 223, 225.  The benefit sought on appeal is accordingly denied since there is no reasonable doubt to resolve in the Veteran's favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

c.  Gastroenteritis 

The Veteran is seeking service connection for a gastrointestinal disorder, claimed as gastroenteritis. 

The Veteran's service treatment records show that the Veteran complained of gastroenteritis in June 1975, April 1976, and February 1988.  He was seen for stomach issues including diarrhea and vomiting in June 1976, March 1978, and August 1978.  In January 1995, during the separation examination, the clinical evaluation of all systems was normal; the Veteran denied frequent indigestion and stomach, liver, and intestinal trouble. 

The Veteran was provided a VA examination in November 2014 and the examiner reviewed the claims file.  The examiner indicated that the Veteran had never been diagnosed with an intestinal condition.  The Veteran reported soft stool that was no diarrhea.  He denied nausea, vomiting, or unintended weight loss.  The Veteran reported a normal colonoscopy about two months previously and was recommended to have another in ten years.  The examiner indicated that there was no gastrointestinal condition other than hemorrhoids.  

The examiner noted that the Veteran had sought treatment for gastrointestinal issues in service.  However, the examiner found that the Veteran did not have a chronic gastrointestinal disorder or chronic gastroenteritis or other gastrointestinal disorder other than hemorrhoids, for which the Veteran was already in receipt of service connection.  The examiner noted that the Veteran had isolated incidences of gastroenteritis that resolved with no sequela.  The examiner indicated that, since there was no diagnosis, no opinion would be warranted.  

Service connection presupposes a current diagnosis of the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of the claim).  The objective evidence of record does not show any gastrointestinal disorder other than hemorrhoids.  To the extent that the Veteran has reported symptoms related to his gastrointestinal system, this has not been associated with any disability.  Accordingly, in the absence of competent and credible evidence of a current gastrointestinal disorder during the period of the claim, service connection is not warranted on any basis and must be denied. 

In sum, the preponderance of the evidence is against a finding of a gastrointestinal disorder, claimed as gastroenteritis.  In the absence of evidence of a current disability, the claim must fail.  Brammer, 3 Vet. App. 223, 225.  The benefit sought on appeal is accordingly denied since there is no reasonable doubt to resolve in the Veteran's favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

II.  Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3  (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2015).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2015).  For the purpose of rating disability from arthritis, the knee and ankle are considered major joints while the lumbar vertebrae are considered groups of minor joints. See 38 C.F.R. § 4.45.

As noted, diseases under Diagnostic Codes 5013 to 5024 will be rated on limitation of motion as degenerative arthritis.  Degenerative arthritis established by X-ray findings is rated under Diagnostic Code 5003, which is rated based on the limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable (zero percent) under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  The knee is considered a major joint.  38 C.F.R. § 4.45 (2015).  Additionally, with any form of arthritis, painful motion is an important factor of disability, and the intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Therefore, the rater shall take into account actually painful, unstable, or malaligned joints, due to healed injury.  38 C.F.R. § 4.59 (2015).  These symptoms will be entitled to at least the minimum compensable rating for the joint.  Crepitation as well as pain in passive and active motion in weight-bearing and non weight-bearing will also be noted and considered.  38 C.F.R. § 4.59 (2015).  

i.  Residuals of a Fractured Tailbone

By way of history, the Veteran was granted service connection for residuals of a fractured coccyx in July 2009.  A noncompensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5298 was assigned, effective May 8, 2008. 

a.  Legal Criteria

The service-connected coccyx disability has been rated under Diagnostic Code 5299-5298.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the Diagnostic Code will be constructed via the first two digits selected from that part of the rating schedule most closely identifying the part or system of the body involved, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a Diagnostic Code to a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27. 

The RO has determined that the DC most analogous to the Veteran's residuals of a fractured coccyx is Diagnostic Code 5298, which pertains to removal of the coccyx.  Under Diagnostic Code 5298, a noncompensable rating contemplates the removal of the coccyx, partial or complete, without painful residuals. 38 C.F.R. § 4.71a, Diagnostic Code 5298.  A 10 percent rating contemplates the same with painful residuals and is the maximum rating that can be assigned under Diagnostic Code 5298.

b.  Factual Background

In March 2010, the Veteran's wife submitted a statement indicating that the Veteran had complained about his residuals of tailbone fracture.  

A VA examination was provided in June 2010.  The examiner noted the fracture of the coccyx.  The Veteran reported problems with lifting and carrying.  The Veteran also reported chronic pain interferes with ability to perform chores, exercise, participate in sports, recreation, travel, driving, and dressing.  

Another VA examination was provided in November 2014.  The examiner noted the Veteran's in-service injury to his coccyx.  The examiner noted that the Veteran had an X-ray of his coccyx which may be related to prior trauma or injury.  The examiner noted that the Veteran's current back pain seemed to be more lumbar in origin with radiation or radiculopathy due to disc disease of the lumbar spine but not in the coccyx area, which the examiner explained is a more specific area at the end of the spine.  

c.  Analysis

After considering the evidence of record, the Board finds that the Veteran's residuals of a fractured coccyx is properly rated as noncompensable for the entire period on appeal and does not warrant the next-higher 10 percent rating at any time during the appeal period.  The Board notes that the objective evidence of record did not show that the Veteran had any pain specific to his tailbone region.  Instead, the November 2014 examiner found that the Veteran's pain was located in his lumbar spine, for which the Veteran is separately compensated.  The Board has considered the Veteran's statements regarding the severity of his residuals of a fractured coccyx.  While the Board finds that the Veteran is competent to report his symptoms and credible, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal.

The Board has also considered other potentially applicable diagnostic codes; however, the Veteran's residuals of a fracture coccyx, is not shown to involve any other factor that would warrant evaluation of the disability under any other provisions of the rating schedule.

ii.  Pes Planus and Plantar Fascitis 

The Veteran is in receipt of service connection for bilateral pes planus with plantar fasciitis, which has been rated as 10 percent disabling prior to June 7, 2010, and as 30 percent thereafter under 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2015).  

a.  Legal Criteria

Under Diagnostic Code 5276, moderate pes planus, with weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, bilateral or unilateral, warrants a 10 percent rating.  Severe pes planus, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, warrants a 30 percent rating for bilateral disability. Pronounced pes planus, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances, warrants a 50 percent for bilateral disability.

The Board notes that words such as 'severe,' 'moderate,' and 'mild' are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2015).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).

b.  Factual Background 

Private treatment records dated from 2003 show that the Veteran sought treatment for complaints of heel pain.  He reported that the pain was sharp and stabbing and that the condition was worsening.  The Veteran reported that the pain would begin when he woke up in the morning and stood up after resting.  The Veteran indicated that excessive walking or standing aggravated the condition.  The Veteran denied swelling or redness.  There was no visible or palpable edema of the lower extremities.  The examiner noted that the Veteran's hindfoot revealed moderate flexible pes valgus bilaterally.  The Veteran's palpation on the right plantar heel was painful.  The X-rays revealed spurring of the calcaneus at the medial tubercle bilaterally.  Plantar fasciitis of the right foot and pain in the foot was diagnosed.  

In March 2010, the Veteran's wife submitted a statement indicating that the Veteran had complained about his flat feet condition.  

A VA examination was conducted in June 2010.  The examiner reviewed the claims file and the treatment records.  The Veteran reported that the pes planus condition began during his period of active service.  The Veteran reported that he had begun seeking treatment for his feet ten years previously and that he was being treated for plantar fasciitis.  He reported that he had not been back for a while.  The Veteran stated that the bottom of his foot was taped to support his feet.  He did not recall any other intervention other than a different type of shoe.  The Veteran reported that the course of the disability since its onset was stable.  The Veteran reported that the response to current treatment was fair and that rest and elevation had partial effectiveness in relieving symptoms.  Applying heat and cold did not relieve symptoms.  Finally, the Veteran stated that medication had partial effectiveness in relieving symptoms.  

There was no history of foot-related hospitalization or surgery, trauma, or foot-related neoplasm.  The symptoms included pain, swelling, and stiffness, while standing, waking, and at rest; fatigability while standing and walking and lack of endurance.  Bilaterally, the pain, stiffness, and fatigability was located in the heels and the swelling was located on the bottom and sometimes the ankle.  The Veteran reported flare ups that occurred one to three times per month and lasted less than a day.  The Veteran reported that the precipitating factors included his normal routine, walking and standing at work.  The pain was alleviated by rest and elevation.  The Veteran reported that during a flare up, he would work but when he got home he would rest with his feet elevated until the pain subsided.  The Veteran indicated that the functional limitation impaired his ability to stand for 15 to 30 minutes but there was no limitation to his walking.  

On examination, the both feet showed no evidence of swelling, instability, or weakness.  There was evidence of painful motion, tenderness, and abnormal weight bearing.  The Veteran exhibited objective evidence of painful motion in active flexion of both feet.  There was objective evidence of tenderness at the medial tubercle of the calcaneus and along the longitudinal arch at the insertion of fascia at the first metatarsophalangeal.  There was objective evidence of generalized erythema beginning at the middle of the tibia and extending distally.  There was evidence of callosities and unusual shoe wear pattern.  The examiner noted that there was erythema and callous formation medially and proximal portion of the longitudinal arch overlying the area of the medial tubercle.  The examination of the Achilles alignment revealed that the alignment showed inward bowing during weight bearing, which was correctable with manipulation.  There was mild pronation.  An arch was present on non weight bearing and not present on weight bearing.  There was pain on manipulation and mild valgus angulation of the os calcis in relationship to the long axis of the tibia fibula.  The left heel valgus was correctible by manipulation.  The location of the weight bearing line was from the medial to the great toe.  There was no atrophy or other foot deformity.  The examiner noted that the Veteran's gait was a wide stance with the right foot laterally rotated 20 degrees, left five degrees, and without shoes "mincing" steps, especially favors the right.  

X-rays performed on the left foot showed no acute or healing fractures, no dislocations, and no lytic or blastic lesion; there was incidental os trigonum, plantar spur, and pes planus.  The right foot showed sclerotic density extending off the lateral right tibial metaphysis, a plantar spur, pes planus, and no acute or healing fractures or dislocations.  The impression was posttraumatic changes to the right interosseous membrane and bilateral pes planus.  The examiner indicated that there were significant effects on the Veteran's occupation including decreased mobility and pain.  The examiner found that there was a moderate impact on the Veteran's ability to do chores, shop, exercise, and participate in sports and a mild impact on recreation and driving.  

Another VA examination was provided in November 2014.  An in-person examination was performed and the examiner reviewed the claims file and private records.  The examiner noted the diagnoses of pes planus and plantar fasciitis bilaterally.  The Veteran reported that the pain in the bottoms of his feet had gotten progressively worse for the preceding 20 to 25 years.  He reported that the pain was in the bottoms of his feet in the middle of his foot to his heel area.  He stated that the pain is worse in the morning and trying to walk after sitting.  He reported that the pain was seven or eight in severity out of ten and could last for about ten minutes until he stretches out and that it returns if he had not walked in about an hour.  The Veteran reported functional impairment insofar as he has pain in the bottoms of both of his feet.  

The examiner noted that the Veteran had pain on use of his feet, which was accentuated on use.  The Veteran did not have pain on manipulation of his feel and no swelling on use.  The Veteran had characteristic callouses, bilaterally.  The examiner noted that the Veteran used arch supports, which relieved the pain bilaterally.  There was no extreme tenderness on the plantar surfaces and there was decreased longitudinal arch height of both feet on weight bearing.  There was also objective evidence of marked deformity of both feet and objective evidence of marked pronation in both feet.  The condition was not improved by orthopedic shoes or appliances on either foot.  One the right foot, the weight-bearing line fell over or medial to the great toe.  There was no lower extremity deformity other than pes planus, causing alteration of the weight-bearing line and no inward bowing of the Achilles tendon on either foot.  There was no marked inward displacement and severe spasm of the Achilles tendon on manipulation of one or both feet.  

The examiner noted that the Veteran's pes planus was moderate bilaterally.  The foot condition chronically compromised weight bearing and required arch supports, custom orthotic inserts, or shoe modifications.  The examiner noted that there was no pain on physical examination, but that the Veteran had indicated that the pain begins after he had not walked for a while and that he had not been sitting long enough to bring on pain.  The examiner noted that functional loss was caused by pain on movement, pain on weight-bearing, pain on non weight-bearing, disturbance of locomotion, interference with sitting, and interference with standing.  The examiner also found that there was pain, weakness, fatigability, or incoordination that significantly limits functional ability during flare-ups or when the foot is used repeatedly over a period of time in both feet.  There was no other functional loss during flare-ups or when the foot is used repeatedly over a period of time in either foot.  There were no other physical findings, complications, conditions, signs or symptoms.  The examiner noted that the Veteran's pes planus caused functional impact insofar as it caused pain on the bottoms of the Veteran's feet and the plantar fasciitis discouraged the Veteran from sitting for more than 45 minutes.    

c.  Analysis

After considering the evidence of record, the Board finds that the Veteran's pes planus with plantar fasciitis warrants a 30 percent rating and no higher for the entire period prior to November 25, 2014.  During the June 2010 VA examination, the Veteran reported pain, swelling, stiffness, fatigability, and lack of endurance.  The Veteran exhibited evidence of painful motion, tenderness, and abnormal weight bearing.  There was objective evidence pain on use and callouses.  There is no indication that the Veteran's condition underwent a material change between the date of claim and the date of the examination such that staged ratings are warranted prior to November 25, 2014.  Rather, the Veteran reported symptoms that had remained stable during his June 2010 examination, which suggests that the condition had been static between the time of the claim and the examination.  Thus, resolving the doubt in favor of the Veteran, a 30 percent disability rating for pes planus with plantar fasciitis is warranted for the entire period prior to November 25, 2014.   The Board finds, however, that the Veteran's bilateral pes planus did not manifest in the symptomatology that was required in order to assign the 50 percent rating prior to November 25, 2014.  The evidence does not demonstrate pronounced pes planus, with marked pronation, extreme tenderness of plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo Achilles on manipulation not improved by orthopedic shoes or appliances.  The June 2010 examination showed that there was bowing during weight bearing, but it was specifically noted that it was correctable with manipulation.  The evidence also did not reflect severe spasm of the tendo Achilles on manipulation.  Finally, while pronation was noted, it was not so severe as to be marked.  

Then, as of November 25, 2014, the Veteran's pes planus and plantar fasciitis warrants a rating of 50 percent based on the Veteran's objective evidence of marked pronation that was not improved by orthopedic shoes or appliances.  There was also objective evidence of marked deformity of both feet that was not improved by orthopedic shoes or appliances.  In so finding, the examiner Board notes that the examiner found Veteran's pes planus was moderate bilaterally.  However, as noted, these characterizations, alone, are not dispositive.  The Board also recognizes that there was no lower extremity deformity other than pes planus, causing alteration of the weight-bearing line and no inward bowing of the Achilles tendon on either foot.  However, in light of the objective evidence of marked pronation and deformity that was not improved by shoes or appliances, the objective evidence shows that the Veteran's pes planus exhibited the specific characteristic symptomatology that is noted in the 50 percent rating under Diagnostic Code 5276.  

The Board has also considered whether another rating may be assigned for additional foot disability under another diagnostic code.  Disabilities of the feet are assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5276 through 5284. In the absence of evidence of weak foot (Diagnostic Code 5277), claw foot (Diagnostic Code 5278), metatarsalgia (Diagnostic Code 5279), hallux rigidus (Diagnostic Code 5281), or malunion or nonunion of metatarsalgia bones (Diagnostic Code 5283), separate ratings are not warranted under the corresponding diagnostic codes.


iii.  Lumbar Spine Disability

The Veteran was originally granted service connection for a lumbar spine disability in February 2003.  He filed a claim for an increased rating for his lumbar spine disability in March 2010.  This disability has been characterized as lumbar spine grade 1 retrolisthesis, mild degenerative disc disease and degenerative joint disease, which is assigned a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5010-5239.  

a.  Legal Criteria

The Veteran's service-connected low back disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5239, which pertains to degenerative arthritis of the spine and spondylolisthesis or segmental instability.  Under the general rating formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply: a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, combined range of motion of the entire thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  Id. 

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Also, a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for ankylosis of the entire spine.  Id.

Note 1 instructs to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note 2 indicates that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note 3 provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note 4 specifies that raters should round each range of motion measurement to the nearest five degrees. 

Finally, note 5 indicates that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 
 Note: (6) Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a (2015).

Disc disease disability is ratable under the general rating formula but may in the alternative be rated under criteria for intervertebral disc syndrome found at Diagnostic Code 5243.  These criteria require that there be incapacitating episodes having a total duration of at least 2 weeks during a 12-month period to warrant higher than a 10 percent rating.  (An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  See Note 1 following Diagnostic Code 5243).

b.  Factual Background

A VA spine examination was provided in June 2010.  At that time, the examiner noted the Veteran's diagnosis of grade II spondylolisthesis of L4 to L5, claimed as chronic back pain.  The Veteran reported severe weekly flare ups that lasted hours and were alleviated by time.  The Veteran reported that he went to work despite flare up symptoms. 

The Veteran denied a history of urinary dysfunction, fecal incontinence, obstipation, numbness, falls, and unsteadiness.  He endorsed erectile dysfunction, paresthesias, and leg and foot weakness.  The examiner noted that the Veteran's erectile dysfunction was more likely related to the anxiety and depression symptoms; this, he stated, was likely further compounded by vascular issues related to hypertensive history and the use of hypertensive medications.  The Veteran reported that his left lower leg gave out and he believed that it was associated with his knee pain.  The Veteran also endorsed a history of fatigue, decreased motion, stiffness, weakness, and spasm.  The Veteran reported lower back spine pain that occurred when he woke up.  He stated that the pain was stiff, excruciating, sharp, uncomfortable, and achy.  He stated that the pain was moderate, constant, daily, and radiating.  He reported that the pain radiated to his legs.  

On examination, the Veteran's gait was normal.  He did not exhibit any abnormal spinal curvatures.  There was objective abnormalities of spasm on the left side, but not on the right and there was guarding bilaterally.  There was no atrophy, tenderness, or weakness, but there was pain with motion on the left side.  The examiner noted that the muscle spasm, tenderness, or guarding were not severe enough to result in abnormal gait or abnormal spinal contour. 

On examination, the Veteran had flexion to 90 degrees, extension to 15 degrees, left lateral flexion to 27 degrees and left lateral rotation to 50 degrees; he had right lateral flexion to 30 degrees and right lateral rotation to 40 degrees.  His combined range of motion was 252 degrees.  There was objective evidence of pain following repetitive motion but no additional limitation of motion after three repetitions.  The reflex examination was normal in the bilateral upper and lower extremities.  The sensory examination was normal.  The Veteran exhibited full strength in all upper and lower extremities.  An MRI was provided, which showed small osteophytes at L4 to L5 and slight grade 1 retrolisthesis L5 with respect to S1.  There was mild to moderate disc height loss at L5/S1 and mild to moderate facet hypertrophy and sclerosis at L4 to L5 and L5 to S1.  There was no evidence of pars defects on the oblique views.  The sacroiliac joints were symmetric.  The impression was mild to moderate degenerative changes in the lower lumbar spine and calcifications projective over the renal shadows likely representing nephrolysis.  

Another VA examination was provided in November 2014.  An in-person examination was conducted and the examiner reviewed the claims file.  The examiner also reviewed records that the Veteran hand-carried to the appointment.  The examiner noted the diagnosis of lumbar spine grade 1 retrolisthesis with mild degenerative disc disease and degenerative joint disease.  The examiner also noted the diagnosis of degenerative disc disease with radiculopathy.   The Veteran reported that his pain had gotten progressively worse over the years.  He endorsed daily back pain that depends on activity.   He stated that the pain was five out of ten on average and described it as dull and achy; he stated that the pain was sharp at times and radiated to sides and down his legs.  He indicated that standing and leaning forward was limited to five minutes and was limited to sitting five to ten minutes.  He reported that he needed to frequently shift his weight.  He indicated that oral pain medication sometimes helped.  The Veteran also described sporadic throbbing pain in his thighs since childhood, and his care taker would frequently rub them for hours.

The Veteran denied flare ups.  The Veteran's range of motion testing revealed normal range of motion in all directions: forward flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees bilaterally and right and left lateral rotation to 30 degrees bilaterally.  The Veteran had pain on range of motion in all directions.  There was no additional loss of range of motion on repetition.  The examination was not conducted immediately after repetitive use over time, but the examiner noted that the Veteran exhibited evidence of pain with weight bearing and the examiner also noted that the Veteran had localized tenderness or pain on palpation of joints or soft tissue; the examiner noted that there was bilateral paraspinal tenderness.  The examiner noted that the Veteran's pain and lack of endurance significantly limit functional ability with repeated use over a period of time.  The examiner indicated that he could not describe the severity in terms of range of motion, but indicated that the severity was moderate in all planes of motion based on the physical examination and history.  The examiner noted that the Veteran had no muscle spasm but that he did exhibit localized tenderness; the localized tenderness did not result in abnormal gait or abnormal spinal contour.  The Veteran had full strength in all upper and lower extremities.  There was no muscle atrophy.  The Veteran's reflex testing was normal in the bilateral lower extremities.  The sensory examination revealed radiculopathy that resulted in moderate bilateral lower extremity pain.  The examiner noted that there was bilateral femoral and sciatic nerve involvement.  The severity was severe.  There were no other neurologic abnormalities; there was no intervertebral disc syndrome.  The Veteran endorsed the use of occasional braces for back pain.  

Diagnostic testing was done and arthritis was documented.  There was no evidence that there was a thoracic vertebral fracture with loss of 50 percent or more of height and there were no other significant diagnostic test findings or results.  The examiner indicated that the Veteran's thoracolumbar spine  impacts his ability to work insofar as it precludes him from lifting more than 20 pounds and limits how long he can stand, sit, or use the stairs; further, the Veteran frequently needed to change positions.  

c.  Analysis

Based on the above, a rating in excess of 10 percent is not warranted for any portion of the appeal period as the evidence of record shows that the Veteran had forward flexion to 90 degrees, with no evidence of painful motion throughout the appeal period.  Additionally, the Veteran's combined range of motion was shown to be, at worst, 252 degrees.  Further, at his most recent VA examination, the Veteran had full range of motion.  Therefore, the Veteran's range of motion is noncompensable and the Veteran's 10 percent rating is warranted based on his painful motion.  There was no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  There was no additional impairment from the DeLuca criteria, including pain, fatigue, weakness, or lack of endurance following repetitive use.  The Board recognizes that the Veteran complained of pain in his lumbar spine and functional limitations affecting his ability to sit, stand, lift, and climb stairs, which is contemplated by her 10 percent rating.  There is no indication of intervertebral disc syndrome or incapacitating episodes.  The Board notes that the Veteran endorsed flare ups in the June 2010 VA examination, but no additional limitation was noted; and in November 2014, the Veteran denied flare ups.  Even considering functional impairment caused by the DeLuca factors, these examination results fall squarely within the criteria for a 10 percent disability rating.  None of the remaining evidence of record demonstrates that the criteria for a rating of 20 percent or higher are satisfied during this period.

4.  Other Considerations

The Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during all relevant periods on appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5299-5298 (2015); § 4.71a, Diagnostic Code 5276 (2015); § 4.71a, Diagnostic Codes 5010-5239 (2015); see also Fenderson, supra. 

The Board has also considered whether the Veteran's residuals of a fractured coccyx, pes planus and plantar fasciitis, or lumbar spine disability present exceptional or unusual disability pictures as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.

Specifically, the Board finds that the rating criteria for the Veteran's service-connected residuals of a coccyx fracture, pes planus and plantar fasciitis, and lumbar spine disability adequately contemplate the levels of impairment that are demonstrated in the evidence of record.  As noted above, musculoskeletal disability ratings contemplate factors such as functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury.  The disabilities in the case at hand are not characterized by any additional complaints or symptoms that are not contemplated by these applicable rating criteria.  The Veteran has not described any exceptional or unusual features associated with the service-connected disabilities being rated herein.

Thus, the Veteran's disability pictures are contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Court has held that a request for a total rating based upon individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  In this case, the evidence does not show, and the Veteran does not contend, that his disabilities render him unable to obtain and maintain substantially gainful employment.  Indeed, during many of the Veteran's VA examinations, the examiners found that the Veteran may have some limitations caused by his disabilities; however, his functional impairment was not so great as to inhibit his ability to obtain and secure substantially gainful employment.  Therefore, entitlement to TDIU is not raised by the Veteran or the record in connection with the issues before the Board and, as such, need not be further addressed.





ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.  

Service connection for a bilateral ear disorder, to include otitis media, is denied.  

Service connection for gastrointestinal disorder, claimed as gastroenteritis, is denied.

An initial compensable rating for residuals of a fractured coccyx is denied.

An initial rating of 30 percent, but no higher, for pes planus with plantar fasciitis is granted prior to November 25, 2014, subject to the law and regulations governing the payment of monetary benefits.  

An initial rating of 50 percent, but no higher, for pes planus with plantar fasciitis is granted from November 25, 2014, subject to the law and regulations governing the payment of monetary benefits.  

A rating in excess of 10 percent for a lumbar spine disability is denied.  


REMAND

The Veteran seeks service connection for a bilateral leg disorder, claimed as muscle pains and numbness of the legs.  The Board notes that he was granted service connection for bilateral lower extremity radiculopathy by a February 2015 rating decision; however, the Veteran has consistently described muscle pains in his legs separate and apart from those related to his lumbar spine disability.  

Service treatment records show that in December 1972, the Veteran was seen for pain in both thighs.  In November 1974, he was seen for leg pain and muscle cramps in legs.  In June 1975 and August 1975, the Veteran sought treatment for leg pain.  The service treatment notes show lifelong intermittent leg pains and cramps unrelated to exercise not relieved by rest. The examination in August 1975was normal, and there was no evidence of myopathy or neuropathy.  On an examination in November 1988, it was noted that the Veteran was hospitalized for a hematoma on his thigh.  

During the entrance examination dated in August 1972, the Veteran denied a history of cramps in his legs.  During the September 1976 report of medical history, the Veteran reported cramps in legs with exercise; the Veteran also endorsed leg cramps in his reports of medical history dated in September 1976, August 1977, January 1980, September 1981, August 1984, January 1995.  In January 1995, during the separation report of medical history, the Veteran reported a history of cramps in his legs and described it as chronic thigh pain.  

The Veteran's clinical evaluations were normal in September 1976, October 1978, January 1980, September 1981, and November 1988 examinations.  At separation in January 1995, the Veteran's clinical evaluation revealed that all systems were normal.  In April 1995, the Veteran was referred to orthopedics for several a month history of anterior tibial leg numbness.

In September 2008, the Veteran reported "deep thigh pain" that he has had since childhood pre-dating his low back pain.  

During his November 2014 examination, the Veteran reported that he had had thigh pain since childhood of unknown origin.  He reported radicular pain that radiated to down his legs that seemed to be a sperate condition from the childhood thigh pain/myalgia.  The examiner noted that the Veteran had L3-L5 radiculopathy. 

The examiner opined that it was not possible to distinguish when his radiculopathy due to bulging discs started, but he noted that it was separate from the Veteran's chronic myalgia. The examiner found that the Veteran's chronic myalgia in both anterior thighs since childhood had remained the same and had not worsened in frequency or severity due to his spinal radiculopathy condition.  The Veteran reported this to be a separate, non radiating pain that was like a muscle ache different and separate from back pain that radiates to his hips and down the posterior part of his leg.  The examiner opined that, given the condition had not changed in frequency or severity, the chronic bilateral thigh myalgia had not been aggravated by his service-connected lumbar spine or bilateral feet disabilities, to include any abnormal weightbearing or gait as a result thereof.

The Veteran is presumed to be in sound condition upon entry into service in November 1972 although later evidence demonstrated a prior history of muscle soreness and leg cramps.  38 U.S.C.A. §§ 1111; 1132; 38 C.F.R. § 3.304(b).  To rebut this presumption, VA must show by clear and unmistakable evidence both that the injury or disease in question existed prior to service and that it was not aggravated by service.  Id.; see also VAOPGCPREC 3-03 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  VA may show a lack of aggravation by establishing that there was no increase in disability during service or that the increase was due to the natural progression of the preexisting condition. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Temporary or intermittent flare-ups of a preexisting injury or disease do not constitute an increase in disability unless the underlying injury or disease, as contrasted with symptoms, has worsened.  Beverly v. Brown, 9 Vet. App. 402 (1996); Jensen v. Brown, 4 Vet. App. 304 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In this case, the evidence indicates that the Veteran had muscle pains in his legs prior to military service. The Board notes that the November 2014 examiner found that the Veteran's bilateral thigh myalgia had existed since childhood and was not related to service or to service-connected disabilities because it had not changed in frequency or severity and it had not been aggravated by his service-connected lumbar spine or bilateral feet disabilities, to include any abnormal weightbearing or gait as a result thereof.  However, there was no opinion offered regarding whether this disorder clearly and unmistakably both preexisted and was not aggravated by military service.  As such, the opinion is insufficient based on the criteria noted above. A remand for a clarifying opinion is therefore warranted. 

Additionally, in January 2016, the Veteran submitted a statement regarding an injury he sustained when his knees gave out and he fell, causing a tear to his quadriceps muscle.  Private treatment records from May 2015 show that the Veteran underwent a surgical repair of the muscle.  The Veteran stated that his service-connected knee disability caused his leg to give out, which precipitated the injury.  Thus, an opinion regarding whether the condition was caused or aggravated by any service-connected disability, to include the Veteran's service-connected knee disabilities, should also be provided.

The RO/AMC should obtain any and all private treatment records.  See 38 U.S.C.A. § 5103A (a)(1), (b)(1), (c)(1) (West 2014).  Additionally, all ongoing VA treatment records should also be obtained and added to the claims file.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for a bilateral leg disorder, claimed as muscle pains and numbness of the legs.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  Thereafter, return the November 2014 examination report to the VA examiner for an addendum opinion.  The examiner should review all evidence of record and should provide an addendum report as to the nature and etiology of the Veteran's bilateral leg disorder.  If any further testing or diagnostic studies are required prior to offering such opinions, they should be scheduled.  If the November 2014 VA examiner is not available, forward the claims folder to a similarly qualified examiner.  The need for additional examination of the Veteran is left to the discretion of the examiner.

a) After the claims file is reviewed, the examiner should offer comments and an opinion addressing whether the evidence clearly and unmistakably shows (i.e., it is undebatable) that the Veteran's bilateral leg disorder existed prior to service.

The examiner is reminded that lay statements by a Veteran concerning a pre-existing condition are not sufficient to rebut the presumption of soundness, even when such is recorded by medical examiners.

b) If the answer to a) is yes, does the evidence clearly and unmistakably show (i.e., it is undebatable) that the bilateral leg disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disorder?  The examiner must consider the Veteran's lay statements regarding his symptoms in service. 

c) If the answer to either a) or b) is no, then answer the following:

Is it at least as likely as not (50 percent probability or greater) that:

i)  the Veteran's bilateral leg disorder is in any way causally or etiologically related to service.

ii)  the Veteran's bilateral leg disorder is proximately due to or aggravated (beyond natural progression) by any of his service-connected disabilities?
 
Note: The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). 

 If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

 All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Thereafter, readjudicate the Veteran's remaining claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


